UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 - Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended September30, 2009 Commission File Number: 333-148471 NANOVIRICIDES, INC. (Exact name of registrant as specified in its charter) NEVADA 76-0674577 (State or other jurisdiction) (IRS Employer Identification No.) of incorporation or organization) 135 Wood Street, Suite 205 West Haven, Connecticut 06516 (Address of principal executive offices and zip code) (203) 937-6137 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes QNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo x (Not required by smaller reporting companies) Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company Q Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No Q The number of shares outstanding of the Registrant's Common Stock as of November 20, 2009 was 131,774,554 shares. 1 NanoViricides, Inc. (A Development Stage Company) FORM 10-Q INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets at September30, 2009 (Unaudited) and June30, 2009 3 Statements of Operations for the Three Months Ended September30, 2009 and 2008 and for the Period from May12, 2005 (Inception) through September30, 2009 (Unaudited). 4 Statements of Cash Flows for the Three Months Ended September30, 2009 and 2008, and for the Period May12, 2005 (Inception) through September30, 2009 (Unaudited). 5 Notes to the Financial Statements (Unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Condition and Plan of Operation 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 21 PART II OTHER INFORMATION Item 1. Legal Proceedings 22 Item 2. Changes in Securities 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 5. Other Information 22 Item 6. Exhibits and Reports on Form 8-K 23 Signatures 24 Certifications 25 2 Index NANOVIRICIDES, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS September30, 2009 (Unaudited) June30, 2009 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 4,202,675 $ 1,689,442 Prepaid expenses 327,770 321,545 Other current assets 109,312 109,312 Total current assets 4,639,757 2,120,299 Property and equipment, net 707,752 688,618 OTHER ASSETS: Trademark and patent costs, net 224,310 192,344 Total other assets 224,310 192,344 TOTAL ASSETS $ 5,571,819 $ 3,001,261 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 131,412 $ 147,067 Accounts payable – related parties 321,312 300,969 Accrued expenses 84,258 35,087 Accrued payrollto officers and related payrolltax expense 20,134 32,596 TOTAL CURRENT LIABILITIES 557,116 515,719 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Common stock, $0.001 par value; 300,000,000 shares authorized; 131,774,554 and 125,299,457 shares issued and outstanding, respectively. 131,775 125,299 Additional paid-in capital 17,734,652 14,455,778 Stock subscription receivable (125,000 ) (100,000 ) Deficit accumulated during the development stage (12,726,724 ) (11,995,535 ) TOTAL STOCKHOLDERS’ EQUITY 5,014,703 2,485,542 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 5,571,819 $ 3,001,261 See accompanying notes to the financial statements. 3 Index NANOVIRICIDES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ending For the Period From May12, 2005 (Inception) Through September30, 2009 September 30, 2009 September 30, 2008 Operating expenses: Research and development $ 463,922 $ 454,081 $ 7,185,885 Refund Credit for research and development costs - (258,318 ) General and administrative 268,137 302,753 5,161,024 Total operating expenses 732,059 756,834 12,088,591 Loss from operations (732,059 ) (756,834 ) (12,088,591 ) Other income (expenses) Interest income, net 870 12,077 148,876 Non cash interest on convertible debentures - (73,930 ) Non cash interest expense on beneficial conversion feature of convertible debentures - (713,079 ) Total other income ( expenses) 870 12,077 (638,133 ) Net loss (731,189 ) (744,757 ) ) (12,726,724 ) Net loss per common share - basic and diluted (0.006 ) (0.006 ) Weighted average shares outstanding - basic and diluted 125,384,198 120,341,445 See accompanying notes to the financial statements. 4 Index NANOVIRICIDES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ending For the Period From September30, 2009 September30, 2008 May12, 2005 (Inception) Through September30, 2009 OPERATING ACTIVITIES: Net loss $ (731,189 ) $ (744,757 ) $ (12,726,724 ) Adjustments to reconcile net loss to net cash used in operating activities: Shares issued for services rendered 31,800 26,200 842,357 Warrants granted to scientific advisory board 41,400 47,500 486,241 Amortization of deferred compensation - 121,424 Depreciation and amortization 3,865 1,628 25,202 Amortization of deferred financing expenses - - 51,175 Non cash interest on convertible debenture - - 73,930 Non cash interest expense on beneficial conversion feature of convertibledebentures - - 713,079 Changes in assets and liabilities: Prepaid expenses (6,225 ) (98,191 ) (327,770 ) Other current assets - (109,312 ) Deferred expenses - (2,175 ) Accounts payable-trade (15,655 ) 123,578 418,912 Accounts payable –related parties 20,343 172,355 321,312 Accrued expenses 49,171 (3,130 ) 84,258 Accrued payrollto officers and related payrolltax expense (12,462 ) (165,676 ) 20,134 Net cash used in operating activities (618,952 ) (640,493 ) (10,007,957 ) INVESTING ACTIVITIES: Security deposit - 12,000 - Purchases of property and equipment (20,805 ) (430,200 ) (723,939 ) Purchase ofTrademark and Patent costs (34,160 ) - (233,325 ) Net cash used in investing activities (54,965 ) (418,200 ) (957,264 ) FINANCING ACTIVITIES: Proceeds from issuance of convertible debentures - 1,000,000 Proceeds from issuance of common stockin connection with the private placement of common stock, net of fees 1,287,250 3,227,554 11,151,726 Proceeds from stock option exercise - 90,000 Proceeds from exercise of warrants 1,899,900 - 2,926,150 Stock subscription received - 20 Net cash provided by financing activities 3,187,150 3,227,554 15,167,896 NET INCREASE IN CASH AND CASH EQUIVALENTS 2,513,233 2,168,861 4,202,675 CASH AND CASH EQUIVALENTS, BEGINNING 1,689,442 816,386 - CASH AND CASH EQUIVALENT, ENDING $ 4,202,675 $ 2,985,247 $ 4,202,675 CASH PAID DURING THE PERIOD FOR: INTEREST $ - $ - $ - INCOME TAXES $ - $ - $ 3,037 See accompanying notes to the financial statements. 5 Index NANOVIRICIDES, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (CONTINUED) SUPPLEMENTAL DISCLOSURE OF NON-CASH ACTIVITY (Unaudited) During the periods indicated below, the Company had the following non-cash activity: Three Months Ended September30, For the PeriodFrom May12, 2005 (Inception) through September30, 2009 2009 2008 Common stock issued for services rendered $ 31,800 $ 26,200 $ 842,357 Stock options issued to the officers as compensation - - 121,424 Stock warrants granted to scientific advisory board 41,400 47,500 486,241 Stock warrants granted top brokers - 9,849 9,849 Common stock issued for interest on debentures - - 73,930 Shares of common stock issued in connection with debenture offering - - 49,000 Common stock issued upon conversion of convertible debentures - - 1,000,000 Debt discount related to beneficial conversion feature of convertible debt - - 713,079 Stock Warrants Issued in connection with Private Placement 5,097,300 827,485 7,681,578 Common stock issued for accounts payable - 150,000 150,000 Common stock issued for equipment - 137,500 See accompanying notes to the financial statements. 6 Index NANOVIRICIDES, INC (A DEVELOPMENT STAGE COMPANY) FOR THE PERIOD FROM MAY 12, 2005 (INCEPTION) TO SEPTEMBER 30, 2009 NOTES TO FINANCIAL STATEMENTS (Unaudited) Note 1. Organization and Nature of Business NanoViricides,
